DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1, 11-14, 32-44, and 46 are currently pending.
Examiner notes a typographical error on p. 5 of the Non-Final Rejection dated 5/04/2022 where claim 37 was omitted from the rejection statement under 35 U.S.C. 102(a)(1) as being anticipated by Lindstrom. However, the recited claim was discussed in detail in the Non-Final Rejection (p. 8). The typographical error is corrected in the Final Rejection, as presented below, and is not deemed to be a new ground of rejection.

Response to Arguments
The objections to the Drawings, Specification, and claim 34 have been withdrawn in light of the amendments, filed 07/18/2022.
The rejections of claims 1, 11-14, and 36-37 under 35 U.S.C. 112 have been withdrawn in light of the amendments, filed 07/18/2022. The rejection of claim 38 under 35 U.S.C. 112(b) for the recitation of the term “said song segment” is maintained, as presented below. Further, a new ground of rejection of claims 11-14 under 35 U.S.C. 103 is made in light of the amendments to independent claim 1, as shown below.
The rejections of currently pending claims 44 and 46 under 35 U.S.C. 101 have been withdrawn in light of the amendments filed 07/18/2022.
The rejections of claims 1, 32-44, and 46 are maintained under 35 U.S.C. 102 and 103. The recited “equalization parameters” are not clearly defined in the claims, and as such, the equalization patterns may comprise a user picking songs to equalize the various types of beats and rhythms to a target run. Thereby, adjusting the equalization patterns over time would be inherent when listening to more than one song throughout the run, as the beats and rhythms will change as the song proceeds to the next track.
No terminal disclaimer has been received, and therefore, the double patenting rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "said song segments" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection in the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-37, 39, 41-44, & 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindstrom et al. (hereinafter “Lindstrom”) (U.S. Pub. 2016/0346604 A1).
Regarding claim 32, Lindstrom discloses a method of generating workout music during a workout from song recording data (Abstract; paragraph [0104]) comprising: receiving input from a user corresponding to a workout style selection (paragraphs [0006-0007], where a user input selection identifying an athletic activity program is received); 
outputting an exercise burn rate pattern according to said workout style defining a variation over time of equalization parameters corresponding to an exercise intensity variation including periods of lower intensity exercise and higher intensity exercise performed over the course of a workout duration (paragraph [0006], where an athletic activity level is determined from athletic activity data received during an activity time period that includes a plurality of time intervals);
generating audio output instructions in accordance with said exercise burn rate pattern (paragraphs [0006-0007]; [0114]; [0122], where a target audio track intensity corresponding to the athletic activity level is determined); and
outputting an audio signal of workout music from said song recording data while adjusting the equalization parameters of said audio signal as a function of said audio output instructions over the course of said workout duration (paragraphs [0006-0007], where playback of a streamed audio track corresponding to the target audio track intensity is initiated; paragraphs [0105-0106]; [0112], where tempo-based playlists based on pace or varying intensities during a workout are provided).

Regarding claim 33, Lindstrom discloses all claim limitations of claim 32 as discussed above. Further, Lindstrom discloses wherein said input is received at a user input interface of an exercise machine (Fig. 1, #122; paragraphs [0051]; [0124], where a user may set their workout on an exercise machine, such as a treadmill).

Regarding claim 34, Lindstrom discloses all claim limitations of claim 32 as discussed above. Lindstrom further discloses receiving input from said user corresponding to a selection of song titles (Figs. 9; paragraphs [0102]; [0104], where a user may input music selections, such as specific songs, via an interface), and wherein said exercise burn rate pattern further defines said variation over time of equalization parameters as a function of song edit data specific to a song title of said selection of song titles and said workout (paragraphs [0006-0007]; [0102]; [0109-0113], where songs are selected by a user corresponding to each workout and may be updated on the fly (i.e., increase or decrease tempo, or shift songs/song segments to fill up the duration of the workout) based on the duration of the workout and the user’s activity level).

Regarding claim 35, Lindstrom discloses all claim limitations of claim 34 as discussed above. Further, Lindstrom discloses wherein said song edit data comprises information on arranging song segments of an original musical recording into at least one edited song recording of said original musical recording, and wherein said outputting an audio signal of workout music comprises arranging song segments of said original musical recording into at least one edited song recording of said original musical recording as a function of said song edit data (paragraph [0110], where a song may be adjusted to alter its duration (i.e., decomposing, analyzing, and adjusting individual beats in a song)).

Regarding claim 36, Lindstrom discloses all claim limitations of claim 34 as discussed above. Further, Lindstrom discloses wherein said song edit data further comprises a timestamp corresponding to a corresponding original musical recording indicative of an optimal point to end a workout, and wherein said audio signal of workout music outputted for a workout portion ends at said timestamp corresponding to said original musical recording indicative of an optimal point to end a workout (Fig. 10; paragraphs [0108]; [0113], where song edit data includes a timed segment of a selected song that is to play during a corresponding portion of the workout).

Regarding claim 37, Lindstrom discloses playing the portion of said original musical recording following said timestamp indicative of an optimal point to end a workout in a cooldown portion following said workout portion (Fig. 10; paragraphs [0108]; [0113], where song edit data includes a timed segment of a selected song that is to play during a corresponding portion of the workout, and wherein a corresponding portion of the workout includes the end of a cool down period).

Regarding claim 39, Lindstrom discloses all claim limitations of claim 32 as discussed above. Further Lindstrom discloses transmitting said audio signal to an exercise machine (paragraph [0124], where the created music playlist may be distributed to a workout apparatus such as an elliptical machine or treadmill).

Regarding claim 41, Lindstrom discloses all claim limitations of claim 32 as discussed above. Further, Lindstrom discloses receiving biometric information of said user while performing a workout (paragraph [0045]; [0047], where I/O devices such as temperature sensor, heart rate monitor, etc. may be used to acquire data of a user), and where said adjusting of at least one of said equalization parameters and edited song recording length of said audio signal may be further adjusted as a function of said received biometric information (paragraph [0112], where a playlist may be updated on the fly based on data, such as heartrate, received from the sensor(s)).

Regarding claim 42, Lindstrom discloses all claim limitations of claim 32 as discussed above. Further, Lindstrom discloses wherein said input is received at a user input interface of a biometric reading device (Fig. 6A; paragraph [0070]).

Regarding claim 43, Lindstrom discloses all claim limitations of claim 42 as previously discussed. Further, Lindstrom discloses wherein said biometric reading device is an activity tracker (paragraph [0058], where I/O devices include a watch, armband, etc. configured to monitor athletic movements of a user).

Regarding claim 44, Lindstrom discloses a non-transitory computer-executable storage medium (Abstract; paragraphs [0130-0131]) comprising: song edit data comprising information for arranging song segments of an original musical recording into at least one edited song recording of said original musical recording, wherein a song duration of an edited song recording of said at least one edited song recording is different from a song duration of said original musical recording, said song edit data further comprising equalization parameters specific to a workout style and to an original musical recording for adjusting equalization of said song segments of an original musical recording arranged into at least one edited song recording of said original musical recording (paragraphs [0110]; [0112], where song durations may be altered on the fly to extend or reduce its duration based on the workout). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, that extending or reducing a song duration of an edited song recording thereby renders that edited song recording duration different from the duration of its original musical recording. 

Regarding claim 46, Lindstrom discloses all claim limitations of claim 44 as previously discussed. Further, Lindstrom discloses said song edit data further comprising a timestamp associated with said original musical recording indicative of an optimal point to end a workout (Fig. 10; paragraphs [0108]; [0113], where song edit data includes a timed segment of a selected song that is to play during a corresponding portion of the workout).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (U.S. Pub. 2006/0107822 A1) in view of Lindstrom et al. (hereinafter “Lindstrom”) (U.S. Pub. 2016/0346604 A1).
Regarding claim 1, Bowen discloses a workout music playback device (Fig. 1) for playing workout music during a workout from song recording data (paragraph [0064], where a plurality of songs is stored in memory) comprising: 
a user input interface configured to receive input from a user (paragraph [0072]; Figs. 7 & 8, #140, 154, wherein the music player includes an input device to make selections with respect to the GUI 138), and 
permitting the definition of a workout style corresponding to a variation in exercise intensity over the course of a workout duration (paragraphs [0047-0048]; [0063], where a user state, or tempo indicator, is determined (i.e., warming up, cooling down, excited state when training), and of a selection of song titles (paragraphs [0049]; [0063], where a user may select and output the song, or audio track, that is to be adjusted);
a media output manager (Fig. 1, #12) configured to receive said user input, and to output to an instruction relay module an exercise burn rate pattern according to said workout style defining a variation over time of equalization parameters corresponding to an exercise intensity variation including periods of lower intensity exercise and periods of higher intensity exercise to be performed over the course of a workout duration (paragraph [0063], where a tempo indicator may be generated based on the user selection or by monitoring some event);
said instruction relay module configured to receive said exercise burn rate pattern from said media output manager and generate audio output instructions in accordance with said exercise burn rate pattern (paragraphs [0048]; [0054-0055]; [0063], where the tempo of the audio track is adjusted to match the tempo indicator); 
a media output generator (Fig. 1, #12; Fig. 7, #142) configured to receive said audio output instructions and said song recording data, and output an audio signal of said workout music from said song recording data while adjusting the equalization parameters of said audio signal of said workout music as a function of said audio output instructions over the course of said workout duration (paragraphs [0007]; [0048-0049]; [0051-0053]; [0073], where the music manager may adjust characteristics of the audio track to meet a particular need, and further, controls the audio output of music files utilizing input/output circuitry 142), and
an accelerometer interface that is adapted to receive acceleration readings from an accelerometer (paragraphs [0013]; [0065]; [0074-0076], where the music playback device may include an accelerometer configured to measure the motion of the device, or rather, where an accelerometer is attached to the user for more accurate body metric readings), and wherein said media output manager is further configured to receive said acceleration readings and adapt said exercise burn rate pattern in accordance with said received acceleration readings (paragraphs [0086]; [0121-0123], where acceleration data may then be used to determine the pace of the user and thus a desired tempo for the selected song).
Bowen does not disclose a GPS interface that is adapted to receive geolocation information from a global positioning system, nor wherein said media output manager is further configured to receive said geolocation information and adapt said exercise burn rate pattern further in accordance with said received geolocation information. However, Lindstrom teaches receiving athletic activity data including geolocation (paragraphs [0007]; [0045]) in order to determine an athletic activity level from the athletic activity data so that a target audio track intensity corresponding to the athletic intensity level may be determined, and a playback of a streamed audio track corresponding to the target audio track intensity may be initiated (paragraphs [0010]; [0112-0114]; [0123]) to help motivate the user to complete (an) exercise(s) (paragraph [0002]). 
Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a GPS sensor to measure body metrics such as geolocation into the music playback device (i.e., a cell phone (paragraph [0048]), known to include built-in GPS sensors) in Bowen (paragraphs [0074-0075]) in order to determine the user’s activity state and provide an appropriate music tempo accordingly. 

Regarding claim 11, Bowen and Lindstrom teach all claim limitations of claim 1 as discussed above. Further, Lindstrom teaches wherein said workout music playback device comprises said GPS interface that is adapted to receive geolocation information from a global positioning system, and wherein said media output manager is further configured to receive said geolocation information and adapt said exercise burn rate pattern further in accordance with said received geolocation information (paragraphs [0007]; [0010]; [0045]; [0112-0114]; [0123]). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a GPS sensor to measure body metrics such as geolocation into the music playback device (i.e., a cell phone (paragraph [0048]), known to include built-in GPS sensors) in Bowen (paragraphs [0074-0075]) in order to determine the user’s activity state and provide an appropriate music tempo accordingly.

Regarding claim 12, Bowen and Lindstrom teach all claim limitations of claim 11 as previously discussed above. Further, Lindstrom teaches wherein said workout music playback device further comprises said global positioning system (paragraphs [0045]; [0123], where the device comprises an integrated GPS device or other location determination system). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a GPS sensor to measure body metrics such as geolocation into the music playback device (i.e., a cell phone (paragraph [0048]), known to include built-in GPS sensors) in Bowen (paragraphs [0074-0075]) in order to determine the user’s activity state and provide an appropriate music tempo accordingly.

Regarding claim 13, Bowen and Lindstrom teach all claim limitations of claim 1 as discussed above. Further, Bowen discloses wherein said workout music playback device comprises said accelerometer interface that is adapted to receive acceleration readings from an accelerometer (paragraphs [0013]; [0065]; [0074-0076], where the music playback device may include an accelerometer configured to measure the motion of the device, or rather, where an accelerometer is attached to the user for more accurate body metric readings), and wherein said media output manager is further configured to receive said acceleration readings and adapt said exercise burn rate pattern in accordance with said received acceleration readings (paragraphs [0086]; [0121-0123], where acceleration data may then be used to determine the pace of the user and thus a desired tempo for the selected song).

Regarding claim 14, Bowen and Lindstrom teach all claim limitations of claim 13 as previously discussed above. Further, Bowen teaches wherein said workout music playback device further comprises said accelerometer (paragraphs [0013]; [0065]; [0074-0076], where the music playback device may include an accelerometer configured to measure the motion of the device).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (U.S. Pub. 2016/0346604 A1) in view of Tuthill et al. (hereinafter “Tuthill”) (U.S. 9,098,614).
Regarding claim 40, Lindstrom discloses all claim limitations of claim 32 as discussed above. However, Lindstrom does not disclose further transmitting said exercise burn rate pattern to an exercise machine for causing said exercise machine to adjust certain difficulty parameters of said exercise machine in accordance with said exercise burn rate pattern. However, Tuthill teaches that limitation (Abstract, where a portable electronic device in communication with an exercise device (Figs. 3 & 4) provides an exercise program to the exercise device and further causes the exercise device to adjust resistance/difficulty). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to cause an exercise machine to adjust difficulty parameters based on the workout and accompanying intensity levels so that the user may train and improve their performance and health, as well as stay motivated.

Double Patenting
Independent claim 1 is rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 9,880,805 B1 to Guralnick in view of claims 1 and 6 of U.S. Pub. 2016/0346604 A1 to Lindstrom et al. (hereinafter “Lindstrom”). 
U.S. Application No. 16/441,747
U.S. Patent No. 9,880,805 B1
Claim 1: A workout music playback device for playing workout music during a workout from song recording data comprising: 
a user input interface configured to receive input from a user, and permitting the definition of a workout style corresponding to a variation in exercise intensity over the course of a workout duration, and of a selection of song titles; a media output manager configured to receive said user input, and to output to an instruction relay module an exercise burn rate pattern according to said workout style defining a variation over time of equalization parameters corresponding to an exercise intensity variation including periods of lower intensity exercise and periods of higher intensity exercise to be performed over the course of a workout duration;
said instruction relay module configured to receive said exercise burn rate pattern from said media output manager and generate audio output instructions in accordance with said exercise burn rate pattern; and 
a media output generator configured to receive said audio output instructions and said song recording data, and output an audio signal of said workout music from said song recording data while adjusting the equalization parameters 


of said audio signal of said workout music as a function of said audio output instructions over the course of said workout duration,
wherein one of: said workout music playback device comprises a GPS interface that is adapted to receive geolocation information from a qlobal positioninq system, and wherein said media output manager is further configured to receive said geolocation information and adapt said exercise burn rate pattern further in accordance with said received geolocation information; and wherein said workout music playback device comprises an accelerometer interface that is adapted to receive acceleration readings from an accelerometer, and wherein said media output manager is further configured to receive said page 2 of 7Appl. No. 16/441,747 Armdt. dated August 20, 2019Preliminary amendmentacceleration readinqs and adapt said exercise burn rate pattern in accordance with said received acceleration readinqs.
Claim 1: A workout music playback device for playing workout music during a workout from song recording data comprising:
a user input interface configured to receive input from a user, and permitting the definition of a workout style corresponding to a variation in exercise intensity over the course of a workout duration, and of a selection of song titles; a media output manager configured to receive said user input, and to output to an instruction relay module an exercise burn rate pattern according to said workout style defining a variation over time of equalization parameters corresponding to an exercise intensity variation including periods of lower intensity exercise and periods of higher intensity exercise to be performed over the course of a workout duration;
 said instruction relay module configured to receive said exercise burn rate pattern from said media output manager and generate audio output instructions in accordance with said exercise burn rate pattern; and 
a media output generator configured to receive said audio output instructions and said song recording data, and output an audio signal of said workout music from said song recording data while adjusting an amplitude differently in different frequency ranges, or adjusting the amplitude the same for all audio frequencies, of said audio signal of said workout music as a function of said audio output instructions over the course of said workout duration.

*Specification, Col. 23, ln. 28-46, where adjusting the equalization parameters is defined as adjusting an amplitude differently in different frequency ranges, or adjusting the amplitude the same for all audio frequencies.



While U.S. Patent 9,880,805 B1 does not claim the underlined limitations in the table above, Lindstrom teaches those limitations. Lindstrom teaches systems, apparatuses, methods, and computer readable media relating to a user interface that may receive athletic activity data relating to a performance of a user in order to determine a target audio track intensity corresponding to the athletic activity level of the user (Abstract). Lindstrom claims receiving athletic activity data including acceleration and geolocation (claims 1 & 6) in order to determine an athletic activity level from the athletic activity data so that a target audio track intensity corresponding to the athletic intensity level may be determined, and a playback of a streamed audio track corresponding to the target audio track intensity may be initiated (claim 1) to help motivate the user to complete (an) exercise(s) (paragraph [0002]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to further utilize a GPS sensor and accelerometer to measure body metrics such as geolocation and acceleration in order to determine the user’s activity state and provide an appropriate music tempo accordingly in real time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715